Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: all the numeral references between parentheses should be cancelled from the claim.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: the phrase “the digital values” in lines 21 and 23 should be amended to read –the one or more digital values--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “Bioelectric Impedance Spectroscopy, BIS,” in line 22 should be amended to read – Bioelectric Impedance Spectroscopy (BIS)--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “etermine” in line 22 should be amended to read –determine--.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “additionally:” in line 1 should be amended to read –additionally comprising:--, the phrase “the digital values” in line 4 should be amended to read –the one or more digital values--, and the phrase “one or more vital signs” in line 5 should be amended to read –the one or more vital signs--.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “two or more frequencies” in line 3 should be amended to read –the two or more frequencies--, and the phrase “the vital sign” in line 4 should be amended to read –the one or more vital signs--.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “the BIS spectroscopy process” in line 4 should be amended to read –the BIS process--. Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the phrase “the digital values” in line 3 should be amended to read –the one or more digital values--.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the phrase “a radio frequency, RF, field” in lines 2-3 should be amended to read –the radio frequency (RF) field--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the one or more body vital signs" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the wire grid” in line 4, and "the resulting digital values" in line 5.  There are insufficient antecedent basis for these limitations in the claim.

Claim 9 recites the limitation "the device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recite the limitation “a radio frequency” in line 2 this limitation is not defined by the claims, which renders the claims indefinite. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure if the claimed “radio frequency” in claim 4 is the same and/or different than the claimed “radio frequency” in claim 1. The scope of the claim remains indeterminate because of the claimed “a radio frequency” in claim 4.

Claim 7 recite the limitation “an impedance” in lines 4 and 6, this limitation is not defined by the claims, which renders the claims indefinite. One of ordinary skill in the art isn’t sure if the claimed “an impedance” in lines 4 and 6 are the same and/or different than the claimed “impedance” in line 2, and if the impedance is relative to the reference node itself or the known impedance of the reference node. The scope of the claim remains indeterminate because of the claimed “an impedance” in lines 4 and 6.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the “analog-to-digital converter” and the capacitive touch array, the circuit and the electronic display. One with ordinary skill in the art wouldn’t be able to know the analog-to-digital converter is connected to which structural element in the apparatus.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recite the same limitations in claim 1, lines 10-12, and does not narrow down the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791